2013 IL 114853

                             IN THE
                        SUPREME COURT
                               OF
                      THE STATE OF ILLINOIS


                          (Docket No. 114853)
     THE BOARD OF EDUCATION OF PEORIA SCHOOL DISTRICT
     No. 150, Appellee, v. PEORIA FEDERATION OF SUPPORT
     STAFF, SECURITY/POLICEMAN’S BENEVOLENT AND
     PROTECTIVE ASSOCIATION UNIT No. 114 (The Illinois
           Educational Labor Relations Board et al., Appellants).

                        Opinion filed October 18, 2013.

         JUSTICE KARMEIER delivered the judgment of the court, with
     opinion.
         Justices Freeman, Thomas, Garman, Burke, and Theis concurred
     in the judgment and opinion.
         Chief Justice Kilbride specially concurred, with opinion.



                                   OPINION

¶1        The issues presented in this appeal are: (1) whether plaintiff
     school district had the right to bring a declaratory judgment action in
     the circuit court challenging the jurisdiction of the Illinois Labor
     Relations Board over a dispute involving the district and its security
     officers; and (2) whether Public Act 96-1257 is special legislation
     violative of article IV, section 13, of the Illinois Constitution of 1970
     (Ill. Const. 1970, art. IV, § 13). The appellate court answered the first
     question in the affirmative (2012 IL App (4th) 110875, ¶ 38) and
     suggested an affirmative answer to the second question (2012 IL App
     (4th) 110875, ¶¶ 28-29), reversing the circuit court’s dismissal of
     plaintiff’s action and remanding “for further proceedings consistent
     with this opinion.” 2012 IL App (4th) 110875, ¶ 41. We affirm the
     judgment of the appellate court, rendering, however, an unequivocally
     affirmative answer with respect to the second question.

¶2     SPECIAL LEGISLATION CLAUSE OF THE 1970 ILLINOIS
                               CONSTITUTION
¶3       “The General Assembly shall pass no special or local law when
     a general law is or can be made applicable. Whether a general law is
     or can be made applicable shall be a matter for judicial
     determination.” Ill. Const. 1970, art. IV, § 13.

¶4                               BACKGROUND
¶5       The following facts are taken, for the most part, from the
     uncontested averments of plaintiff’s complaint and the motion to
     dismiss subsequently filed by the defendants.
¶6        On March 15, 2011, plaintiff, the Board of Education of Peoria
     School District No. 150 (the District), filed a complaint in the circuit
     court of Sangamon County naming as defendants the Peoria
     Federation of Support Staff, Security/Policeman’s Benevolent and
     Protective Association Unit No. 114 (the Union), the Illinois
     Educational Labor Relations Board (the IELRB), and the Illinois
     Labor Relations Board (the ILRB). In count I of the complaint, the
     District sought a declaration that Public Act 96-1257 constituted
     special legislation violative of the Illinois Constitution, and injunctive
     relief appurtenant to such a finding. In count II, the District sought a
     declaration that the Illinois Educational Labor Relations Act (IELRA)
     (115 ILCS 5/1 et seq. (West 2010)), rather than the Illinois Public
     Labor Relations Act (IPLRA) (5 ILCS 315/1 et seq. (West 2010)),
     governed labor disputes between the District and its security officers.
¶7       According to the complaint, the District employed 26 full-time
     and part-time employees who worked as “security agents and guards.”
     At the time this litigation commenced, the Union represented those
     employees. The Union had first been certified by the IELRB to
     represent the District’s “full and part time security guards and truant
     officers” in November of 1989. In October of 1996, the IELRB again
     certified the Union as the sole and exclusive bargaining representative
     for “all full and part-time guards, agents, security and police
     employees” employed by the District. Collective-bargaining
     agreements negotiated between October 1996 and August 2008 were
     all pursuant to IELRB certification and under the provisions of the


                                        -2-
     IELRA. The last of these agreements expired on June 30, 2010.
         Public Act 96-1257 became effective on July 23, 2010. It
     amended the IPLRA, purporting to remove “peace officers” employed
     by “a school district” in “its own police department in existence on
     the effective date of this amendatory Act” from the purview of the
     IELRA, and the oversight IELRB, and to redefine them as “public
     employees,” subject to the IPLRA and the jurisdiction of the ILRB.
     Correlatively, Public Act 96-1257 redefined “public employer” so as
     to remove “a school district” that employed “peace officers” in “its
     own police department in existence on the effective date of this
     amendatory Act” from the scope of the IELRA and place it under the
     provisions of the IPLRA.
¶8       On or about December 8, 2010, the District and the Union began
     negotiations on a new collective-bargaining agreement. During the
     course of contract negotiations between the District and the Union, a
     dispute arose over the time of day when negotiations would occur.
     Although it was the position of the Union that the IELRA no longer
     governed the Union’s relationship with the District, in a letter dated
     December 28, 2010, the Union stated it was “prepared to file a
     charge, duplicate if necessary[,] with the IELRB and the ILRB.” On
     March 3, 2011, the Union filed a representation petition with the
     ILRB seeking certification of the Union as the exclusive
     representative for the same bargaining unit that had been previously
     certified by the IELRB. That action prompted the filing of the
     District’s complaint for declaratory judgment 12 days thereafter.
¶9       In paragraphs 25 and 26 of the complaint, the District presented
     the parties’ conflicting interests as follows:
                 “25. Under the IPLRA, if the parties reach an impasse
             during their negotiations, the employer does not have a right
             to impose the terms and conditions that it presented during
             negotiations, the matter goes directly to interest arbitration.
                 26. Under the IELRA, however, if the parties reach an
             impasse during their negotiations and the educational
             employer has exercised good faith during bargaining, then the
             educational employer has a right to impose the terms and
             conditions that were presented during negotiations and
             employees have the right to strike.”
     The complaint alleged that the District “has an interest in having the
     IELRA rather than the IPLRA apply to *** negotiations,” and the
     Union a converse interest. When counsel for the District was

                                      -3-
       subsequently asked, at oral argument before this court, to clarify what
       select group was favored by the amendment over others similarly
       situated, counsel’s answers shifted and were initially ambiguous.
       Later, however, counsel was asked: “Does the Union benefit by being
       subject to the ILRB instead of the IELRB?” Counsel for the District
       responded that smaller groups—like the security personnel employed
       by District—are favored by interest arbitration because their smaller
       numbers afford them less leverage than larger groups in a strike.
¶ 10       Citing attached transcripts of legislative history, the complaint
       avers that legislators knew, when they passed the amendment, that it
       would only apply to the District. The complaint further states in
       paragraphs 34 through 36:
                   “34. Since the amendment only applies to a school district
               which employs peace officers in its own police department in
               existence on the effective date of the amendment, the
               amendment by its own terms will never apply to any other
               school district which may, after the effective date of the
               amendment, decide to employ peace officers in its own police
               department.
                   35. This classification is arbitrary and treats similarly
               situated individuals and districts differently without an
               adequate justification or connection to the purpose of the
               statute.
                   36. This classification is not rationally related to a
               legitimate state interest.”
       In light of the foregoing, the District concluded count I of the
       complaint with the assertion that “Public Act 96-1257 is special
       legislation prohibited by Section 13 of Article 4 of the Illinois
       Constitution.”
¶ 11       In count II, the District contended, alternatively, that its
       circumstances did not bring it within the purview of the statutory
       amendment, arguing that the District “neither maintains nor is
       authorized to establish and maintain a Police Department,” “has not
       certified or appointed its security employees as truant officers,” and
       “does not employee [sic] peace officers as defined by the IPLRA.”
¶ 12       On April 22, 2011, the Union filed a section 2-615 (735 ILCS 5/2-
       615 (West 2010)) “Motion to Strike/Amend Pleadings,” complaining
       that the District had “intentionally misnamed” the Union “to claim
       those officers are not really police or peace officers,”even though


                                        -4-
       documents indicate they: (1) are supervised by a “Chief of Police,”
       (2) are assigned “to the Campus police department,” (3) are “required
       to appear in court, on School related cases” as police “officers,” (4)
       wear uniforms and patches identifying them as “campus POLICE,”
       (5) wear badges describing each officer as “OFFICER District 150
       POLICE,” (6) are issued a “Peoria Public Schools Campus Police
       Operations Manual” informing them that those who complete course
       work at the Police Training Institute “possess full police authority for
       the school district and by state law are invested with full police
       powers,” (7) may “[d]isplay and carry loaded weapons while on the
       premises of Peoria Public School District 150,” and (8) “[e]ffect
       arrests and document those arrests with police reports submitted to
       the Peoria County State’s Attorney for criminal prosecution.”
¶ 13       On April 29, 2011, a motion to dismiss was filed by the IELRB
       and the ILRB. In that motion, the Boards argued that: (1) the
       challenged statutory provision does not classify school districts with
       their own police departments differently from school districts which
       do not have their own police departments; rather, it classifies all
       peace officers employed by educational institutions as public
       employees and is, therefore, not special legislation; (2) even if the
       statute applies to school districts which employ peace officers in their
       own police departments on the effective date of the amendment,
       applying it to plaintiff does not constitute improper special
       legislation; and (3) contrary to what the complaint alleges, this group
       of employees is not excluded from the jurisdiction of either the ILRB
       or the IELRB.
¶ 14       In a supporting memorandum, the Boards first took issue with the
       District’s suggestion that the challenged statutory provision classified
       school districts with their own police departments differently from
       districts which did not maintain their own departments. The Boards
       opined that the provision merely classified all peace officers
       employed by educational institutions as public employees; therefore,
       the Boards suggested that the amendment was not unconstitutional as
       special legislation. Quoting this court’s opinion in Illinois Polygraph
       Society v. Pellicano, 83 Ill. 2d 130, 137-38 (1980), the Boards stated
       that special legislation must “arbitrarily, and without a sound,
       reasonable basis, discriminate[ ] in favor of a select group.”
       (Emphasis in original.) The Boards argued that the group at issue here
       is not employees of educational institutions; it is peace officers
       employed by public educational institutions. The Boards contended:


                                         -5-
       “Plaintiff has not alleged a group of similarly situated persons who
       are treated differently.” The Boards concluded that the amendment
       actually “fixed” an irrational scheme of classification by “bringing
       members of a similarly situated group—peace officers employed by
       public educational institutions—together within the province of one
       statute, the Illinois Public Labor Relations Act.”
¶ 15        The Boards submitted, even if the relevant group consists of
       “school districts which employ peace officers in their own police
       departments on the effective date of the amendment,” applying it to
       plaintiff does not constitute improper special legislation. Citing the
       appellate court’s decision in Crusius v. Illinois Gaming Board, 348
Ill. App. 3d 44, 58 (2004), the Boards stated that “classes of one are
       permissible if there is a rational justification for the limited
       application, and the narrow classification is reasonably related to the
       justification.” On this point, the Boards concluded:
                “Here, the governmental interest in putting all peace officers
                employed by school districts—whether in their own police
                department or not—under the umbrella of one labor board
                makes this classification constitutional. Speculating whether
                some school district in the future may create a police force
                and claim its police department employees do not fall under
                the definition of public employee is not a reason for declaring
                the legislation unconstitutional now.”
¶ 16        In a supplemental memorandum, filed May 9, 2011, the Boards
       challenged the circuit court’s jurisdiction over the controversy. The
       Boards argued that the IPLRA and the IELRA “give exclusive
       jurisdiction over deciding what group of employees belongs to what
       type of bargaining unit to the Labor Boards” and, under both acts,
       those decisions are “reviewable directly by the Appellate Court.” The
       supplemental memorandum was not responsive to a situation—such
       as this—where the question is which Board has jurisdiction of the
       matter.
¶ 17        On July 20, 2011, the District filed a response to the Boards’
       motion to dismiss. The District averred, inter alia, that the “effect
       (and purpose) of the Amendment is to deny the affected employees
       the right to strike and, instead, to grant them the power to invoke
       interest arbitration to settle labor disputes with their employing school
       district.”
¶ 18        The District argued that the amendment created an arbitrary split
       in the Boards’ jurisdiction over peace officers employed by

                                         -6-
       educational employers, opining that the ILRB “will now have
       jurisdiction over peace officers employed by a school district’s own
       police departments as well as peace officers employed by a state
       university” (see, for the latter assertion, 5 ILCS 315/3(n), (o) (West
       2012)), while the IELRB “retains jurisdiction over peace officers
       employed by a school district which does not have a police
       department and peace officers employed by any other educational
       employer.” In response, to the Boards’ assertions that the amendment
       merely brought “all peace officers employed by public educational
       institutions” under the jurisdiction of the same Board (the ILRB), and
       that there are no similarly situated groups who remain covered by the
       IELRA, the District cited, as controverting examples, peace officers
       employed by the following educational employers:
                    (1) charter schools;
                    (2) contract schools or turnaround schools;
                    (3) community colleges;
                    (4) combination of public schools, including joint
                agreements of any type formed by two or more school
                districts;
                    (5) a subcontractor of institutional services of a school
                district; and
                    (6) any state agency whose major function is providing
                educational services.
       In that regard, the District referenced subsections (a) and (b) of
       section 2 of the IELRA (115 ILCS 5/2(a), (b) (West 2012)). In its
       brief before this court, the District emphasizes that community
       colleges, in particular, are statutorily authorized to employ peace
       officers (see 110 ILCS 805/3-42.1 (West 2012)); yet, the District
       claims, they “continue to fall under the IELRA.”
¶ 19       The District contended there is “no rational reason why all other
       employees in a school district do not have the right to go to interest
       arbitration while school district peace officers have the right,” opining
       that it “cannot be based on public safety concerns.” The District
       noted:
                “All school districts except for one operate without their own
                police officers. In the event of a strike, city and county offices
                would still provide police protection, as they do now. Nor
                could the reason be that a peace officer strike would shut



                                          -7-
                down a school district. Other employee strikes prevent school
                districts from operating.”
       The District concluded its constitutional argument reiterating its
       position that there is no justification for the disparate treatment
       effected by the amendment insofar as “the interests of the peace
       officers existing in the Peoria School District are identical to peace
       officers that could be or are employed by other school districts or
       educational employers in the state in relation to the purpose of the
       statute.”
¶ 20        With respect to the jurisdictional issue, the District argued that
       “Illinois courts have jurisdiction when presented with a challenge to
       the jurisdiction of an administrative agency,” citing People ex rel.
       Thompson v. Property Tax Appeal Board, 22 Ill. App. 3d 316, 321
       (1974), as such a challenge “presents a matter of law determinable by
       the courts and not a matter of fact determinable by the administrative
       body,” citing Office of the Lake County State’s Attorney v. Illinois
       Human Rights Comm’n, 200 Ill. App. 3d 151, 156 (1990). The
       District argued that it was “imperative” that the circuit court “decide
       the issue of jurisdiction because there is a risk of conflicting
       administrative decisions.” The District also noted that an appeal from
       an ILRB decision must be to the Third District of the Appellate
       Court, while an IELRB decision must be appealed to the Fourth or
       First Districts.
¶ 21        On September 7, 2011, the circuit court issued orders denying the
       Union’s motion and granting the Boards’ motion as to both count I
       and count II of the complaint. With respect to the former, the court
       found that “peace officers are public employees under the IPLR Act,
       and that the amendment “is not unconstitutional as special
       legislation.” The court dismissed count II, finding it “clear that the
       IELRB and ILRB have jurisdiction over collective bargaining unit
       determinations.”
¶ 22        As noted, the appellate court reversed and remanded, in a
       unanimous decision. 2012 IL App (4th) 110875. At the outset, the
       court acknowledged the legislature’s determination that “where the
       right of employees to strike is prohibited by law, it is necessary to
       afford an alternate, expeditious, equitable and effective procedure for
       the resolution of labor disputes.” 2012 IL App (4th) 110875, ¶ 16
       (quoting 5 ILCS 315/2 (West 2010)). The appellate court recognized
       that “alternate” procedure—interest arbitration—to be “ ‘qualitatively
       similar to the right to strike.’ ” 2012 IL App (4th) 110875, ¶ 16

                                        -8-
       (quoting State of Illinois Department of Central Management
       Services v. State of Illinois Labor Relations Board, State Panel, 373
Ill. App. 3d 242, 255 (2007) (hereafter CMS)).
¶ 23        Addressing count I of the District’s complaint, and quoting from
       this court’s decision in Crusius v. Illinois Gaming Board, 216 Ill. 2d
315, 325 (2005), the appellate court reiterated the standards of review
       this court found applicable to a special legislation challenge. 2012 IL
       App (4th) 110875, ¶ 18. The court noted that the special legislation
       clause prohibits the legislature from “ ‘conferring a special benefit or
       privilege upon one person or group and excluding others that are
       similarly situated.’ ” 2012 IL App (4th) 110875, ¶ 18 (quoting
       Crusius, 216 Ill. 2d at 325). There are two requisite elements to a
       successful special legislation challenge: (1) “ ‘the statutory
       classification at issue discriminates in favor of a select group,’ ” and
       (2) “ ‘the classification is arbitrary.’ ” 2012 IL App (4th) 110875, ¶ 18
       (quoting Crusius, 216 Ill. 2d at 325). Where, as here, no fundamental
       right or suspect class is affected by the statute in question, “ ‘the
       deferential rational basis test’ ” applies. 2012 IL App (4th) 110875,
       ¶ 18 (quoting Crusius, 216 Ill. 2d at 325). Applying those standards,
       the appellate court determined that plaintiff’s complaint “makes out
       a claim that Public Act No. 96-1257 is special legislation.” 2012 IL
       App (4th) 110875, ¶ 20.
¶ 24        Assuming the amendment applied to the parties, the court
       determined “the relevant distinctions are (1) between peace officers
       employed by plaintiff, the only district currently employing police
       officers directly, and any peace officers who may be employed
       directly by other school districts in the future; and (2) between
       plaintiff and any school district that, in the future, may employ peace
       officers directly.” 2012 IL App (4th) 110875, ¶ 20.
¶ 25        Construing the pleadings in the light most favorable to the
       District—the party against which dismissal was sought and
       obtained—the appellate court gave “plaintiff the benefit of the doubt”
       when plaintiff asserted that Public Act 96-1257, “if it applies to these
       parties, favors Unit No. 114 and disfavors plaintiff by substituting
       interest arbitration for the employees’ right to strike.” 2012 IL App
       (4th) 110875, ¶ 23. The court rejected the labor boards’ “implication”
       that the court had, in CMS, evaluated the desirability of interest
       arbitration versus striking from either the employees’ or the
       employer’s perspective, let alone concluded that “the alternative
       proceedings were a wash for all parties.” 2012 IL App (4th) 110875,


                                         -9-
       ¶ 24. The court observed that the labor boards had “cited no cases
       stating or holding the right to strike benefits an employee as much as
       the right to engage in interest arbitration, which is the crux of the
       labor boards’ position.” 2012 IL App (4th) 110875, ¶ 24.
¶ 26       Having found a statutory classification that arguably
       discriminated in favor of a select group, the appellate court next held
       that classification was arbitrary insofar as the statute only applied to
       peace officers employed by a school district in its own police
       department in existence on the effective date of the amendment. 2012
       IL App (4th) 110875, ¶ 26. In that regard, the court rejected the
       Union’s contention that the language of the amendment supported a
       prospective application, concluding instead that the class of officers
       affected by the amendment closed on July 23, 2010, the public act’s
       effective date, and officers directly employed by school districts in the
       future would remain under the purview of the IELRA. 2012 IL App
       (4th) 110875, ¶ 27. From that finding, the court continued:
               “If the legitimate interest justifying the classification in the
               amendment is to ensure that police officers, no matter who
               employs them, are not allowed to strike, then the distinction
               between police employees of school districts currently
               employing police officers and those of school districts that
               may employ police in the future is irrational. No legitimate
               state interest identified by the parties—and none we can
               conceive of—accounts for the closing of the affected class by
               reference to the statute’s effective date.” 2012 IL App (4th)
               110875, ¶ 27.
       The appellate court found that the District’s “right not to be
       disadvantaged by special legislation is at issue now in ongoing
       bargaining and labor disputes.” The court indicated it would “not wait
       to see whether another school district actually establishes its own
       police force in the future,” finding that “plaintiff’s constitutional
       challenge does not depend on this contingency.” (Emphasis in
       original.) 2012 IL App (4th) 110875, ¶ 29.
¶ 27       Although the appellate court’s analysis bespeaks its belief that
       Public Act 96-1257 is special legislation, violative of the Illinois
       Constitution (2012 IL App (4th) 110875, ¶¶ 28-29 (finding the
       legislature’s “classification” and “distinctions” “arbitrary”), the court
       did not actually declare it to be such. Instead, the appellate court
       simply found the allegations of count I “sufficient to withstand the
       labor boards’ motion to dismiss.” 2012 IL App (4th) 110875, ¶ 39.

                                         -10-
¶ 28        With respect to the jurisdictional issue—whether a declaratory
       judgment action was properly brought in the circuit court under these
       circumstances challenging the jurisdiction of the ILRB—the appellate
       court relied principally upon this court’s opinion in County of Kane
       v. Carlson, 116 Ill. 2d 186, 199 (1987) (“The rule [of exhaustion of
       remedies] does not apply when a party challenges the constitutionality
       of a statute on its face [citations] or contests the authority or
       jurisdiction of the administrative agency [citations] ***.”), and an
       appellate court decision in Office of the Lake County State’s Attorney
       v. Illinois Human Rights Comm’n, 200 Ill. App. 3d 151, 155 (1990),
       in holding that the action was properly brought in the circuit court.
¶ 29        In County of Kane, the chief judge of a judicial circuit challenged
       the Illinois Labor Relations Board’s jurisdiction over charges of
       unfair labor practices filed against him by a union of probation
       officers. The chief judge argued, inter alia, that he was not a public
       employer and, thus, “not within the scope of the [Public Labor
       Relations] Act.” County of Kane, 116 Ill. 2d at 201. Because he
       challenged the labor board’s jurisdiction, and because “the questions
       presented [were] entirely legal and [did] not require fact finding by
       the administrative agency or an application of its particular
       expertise,” this court held the judge was not required to exhaust
       administrative remedies before seeking declaratory and injunctive
       relief in the circuit court. County of Kane, 116 Ill. 2d at 199-200.
¶ 30        In Lake County, in a complaint before the circuit court seeking
       declaratory and injunctive relief, a State’s Attorney challenged the
       jurisdiction of the Department of Human Rights over an assistant
       State’s Attorney’s charge before that agency of race- and sex-based
       discrimination. The State’s Attorney alleged, inter alia, that the
       assistant State’s Attorney was not an “employee” and the State’s
       Attorney was not an “employer” or a “person” as used in the Illinois
       Human Rights Act (Ill. Rev. Stat. 1987, ch. 68, ¶¶ 2-101(A), (B),
       1-103(L)). Lake County, 200 Ill. App. 3d at 153-54. The circuit court
       dismissed for lack of jurisdiction because the State’s Attorney failed
       to exhaust administrative remedies. The appellate court, however,
       found the circuit court had jurisdiction over the State’s Attorney’s
       complaint because it attacked the administrative jurisdiction of the
       Department of Human Rights and was therefore exempt from
       exhaustion requirements. Lake County, 200 Ill. App. 3d at 156-57. As
       in County of Kane, the appellate court found the State’s Attorney’s
       jurisdictional challenge raised “entirely legal” questions, and the court


                                         -11-
       ultimately held: “The State’s Attorney need not first subject himself
       to an exercise of jurisdiction of the [Human Rights] Commission,
       which is not authorized by law[,] simply to obtain a decision from
       which he could” pursue administrative relief and, ultimately, appeal.
       Lake County, 200 Ill. App. 3d at 157.
¶ 31       The appellate court in this case found the reasoning of County of
       Kane and Lake County controlling. It distinguished its decision in
       Nestle USA, Inc. v. Dunlap, 365 Ill. App. 3d 727, 735 (2006), a case
       in which the court held the plaintiff was required to exhaust
       administrative remedies.
¶ 32       The court noted, in Nestle, the plaintiff sought a declaratory
       judgment that the Illinois Workers’ Compensation Commission had
       exceeded its statutory powers when an arbitrator working on the
       agency’s behalf reinstated a claim beyond, the plaintiff argued, the
       time allotted for doing so. The appellate court found the plaintiff was
       improperly attempting to “skip review [by the administrative agency]
       and seek judicial review by alleging that the arbitrator’s decision was
       not authorized by statute.” Nestle, 365 Ill. App. 3d at 734-35. The
       Nestle court noted that circuit courts “would be forced [in such
       circumstances] to first determine if arbitrators’ decisions were wrong
       in order to determine if they had jurisdiction.” Nestle, 365 Ill. App. 3d
       at 735.
¶ 33       This appellate panel noted that the “merits,” as that term was used
       in Nestle—“among other things whether the petitioned unit is
       ‘appropriate’ and whether the petitioners complied with mandated
       voting procedures”—were not the subject of the District’s circuit
       court complaint in this case. 2012 IL App (4th) 110875, ¶ 38. The
       court found the questions that were posed in the complaint for
       declaratory judgment—“whether the unit’s members are public
       employees and their employer a public employer”—“are jurisdictional
       prerequisites apart from the merits of the case” and those questions
       are “appropriately addressed by a trial court prior to a plaintiff’s
       submission to an administrative agency’s unauthorized exercise of its
       jurisdiction.” 2012 IL App (4th) 110875, ¶ 38.
¶ 34       In light of its findings on the constitutional and jurisdictional
       issues before it, the court reversed the judgment of the circuit court
       and remanded for “further proceedings consistent with this opinion.”
       2012 IL App (4th) 110875, ¶ 41. Given the parameters and content of
       the appellate court’s analysis, it does not appear there would be much
       for the circuit court to do upon remand.

                                         -12-
¶ 35                                  ANALYSIS
¶ 36                                  Jurisdiction
¶ 37       With regard to the jurisdictional issue presented herein, the parties
       cite no case with comparable facts, i.e., a constitutional challenge to
       a statute that would potentially divest one labor board (the IELRB) of
       jurisdiction, with specified dispute resolution procedures, and confer
       it upon another (the ILRB), with different procedures. Disposition of
       the constitutional issue dictates which of the two boards has
       jurisdiction of this matter. That decision is properly one for the
       courts, and, in the first instance, the circuit court.
¶ 38       As this court recently confirmed in Goodman v. Ward, 241 Ill. 2d
398, 411 (2011), administrative agencies have no authority to declare
       statutes unconstitutional or even to question their validity. The
       appellate court’s reliance upon County of Kane was well placed. In
       that case, this court held that a party need not exhaust administrative
       remedies when that party challenges the constitutionality of a statute
       on its face or contests the authority or jurisdiction of the
       administrative agency. County of Kane, 116 Ill. 2d at 199. This court
       found it significant that “the questions presented are entirely legal and
       do not require fact finding by the administrative agency or an
       application of its particular expertise.” County of Kane, 116 Ill. 2d at
       199.
¶ 39       The constitutional issue here is compounded, beyond that
       presented in County of Kane, insofar as the question is not simply if
       an agency has jurisdiction, but rather which of two agencies has
       jurisdiction. That question is one for the courts.

¶ 40                               Constitutionality
¶ 41        Where a statute is challenged as special legislation, we review, de
       novo, a circuit court’s determination of constitutionality. Crusius v.
       Illinois Gaming Board, 216 Ill. 2d 315, 324 (2005). We apply the
       same standard in review of a circuit court’s ruling on a motion to
       dismiss. Bell v. Hutsell, 2011 IL 110724, ¶ 9.
¶ 42        We begin with a principal point of argument raised by the District
       in the circuit court, and the basis for the appellate court’s suggestion
       that Public Act 96-1257 is special legislation violative of article IV,
       section 13, of the Illinois Constitution, i.e., the “troubling distinction”
       in “(1) the statute’s treatment of officers currently employed by
       school districts and those who may be employed by other school


                                          -13-
       districts in the future and (2) its corresponding treatment of the school
       districts employing such officers.” 2012 IL App (4th) 110875, ¶ 27.
       The appellate court found: “[T]he distinction between police
       employees of school districts currently employing police officers and
       those of school districts that may employ police in the future is
       irrational. No legitimate state interest identified by the parties—and
       none we can conceive of—accounts for the closing of the affected
       class by reference to the statute’s effective date.” 2012 IL App (4th)
       110875, ¶ 27. The appellate court concluded: “Plaintiff’s right not to
       be disadvantaged by special legislation is at issue now in ongoing
       bargaining and labor disputes. We will not wait to see whether
       another school district actually establishes its own police force in the
       future; plaintiff’s constitutional challenge does not depend on this
       contingency.” (Emphasis in original.) 2012 IL App (4th) 110875,
       ¶ 29.
¶ 43       The appellate court’s analysis, which accounts for those who
       might occupy a similar position in the future, is not foreign to our
       special legislation jurisprudence. In fact, in that regard it is consistent
       with opinions rendered by this court under the Illinois Constitution of
       1870 (Ill. Const. 1870, art. IV, § 22)—Potwin v. Johnson, 108 Ill. 70
       (1883); Pettibone v. West Chicago Park Commissioners, 215 Ill. 304
       (1905); Dawson Soap Co. v. City of Chicago, 234 Ill. 314 (1908);
       Mathews v. City of Chicago, 342 Ill. 120 (1930)—and at least two
       cases decided after the effective date of our current
       constitution—People ex rel. East Side Levee & Sanitary District v.
       Madison County Levee & Sanitary District, 54 Ill. 2d 442 (1973);
       Wright v. Central Du Page Hospital Ass’n, 63 Ill. 2d 313 (1976).
¶ 44       In Potwin, which was later quoted approvingly in Dawson Soap
       Co. v. City of Chicago, 234 Ill. 314, 317 (1908), this court employed
       the following rationale in finding an act affecting cities and villages
       acceptably general:
                “[T]he act in relation to cities and villages is a general law,
                and not local or special, although there may be municipal
                corporations to which it is not applicable, namely, municipal
                corporations in existence under special charters at the time of
                the adoption of the constitution, which have not since sought
                to have their charters changed or amended. It is general and of
                uniform application to all cities, towns and villages thereafter
                becoming incorporated, or thereafter having their charters
                changed or amended, to the extent of such change or


                                          -14-
                amendment, and thus fully conforms to the definition of a
                general law.” (Emphases added.) Potwin, 108 Ill. at 80-81.
       In other words, a “general law” is one that applies to all who are
       similarly situated at the time of passage or in the future.
¶ 45       In Pettibone, this court concluded that the use of the phrases
       “which is now included within the limits of any city” and “shall now
       exist” in the act under scrutiny supported a finding that the act was
       special legislation:
                “The use of the word, ‘now,’ in section 1 of the act excludes
                the idea that the act was intended to apply to the future, or to
                any town, which in the future might have its limits co-
                extensive with the limits of the park district. The provisions
                of the act are limited to the present, and to a town now
                complying with the description indicated. Therefore, the
                decisions referring to such towns, as might in the future come
                within the designation specified in the act, can have no
                application to the act now under consideration. For the
                reasons thus stated, we are of the opinion that the act *** is
                unconstitutional as being a local or special law, and as being
                in conflict with section 22 of article 4 [of the Illinois
                Constitution of 1870].” Pettibone, 215 Ill. at 336-37.
¶ 46       A quarter of a century after this court issued its decision in
       Pettibone, this court appears to have remained steadfast in analyzing
       special legislation challenges by reference to not only classes
       presently existing, but also those that might be similarly situated in
       the future. In Mathews v. City of Chicago, 342 Ill. 120, 128-29
       (1930), this court stated: “We have repeatedly held that a law may be
       general and yet operative in a single place where the condition
       necessary to its operation exists. [Citations.] Whether the condition
       exists in one place or many, if the classification is reasonable and just
       it does not violate the Constitution and it applies to all places now
       within its terms and to all that may hereafter come within its terms.”
       (Emphasis added.)
¶ 47       Statements this court made shortly after the advent of our current
       constitution of 1970 acknowledge that the new constitution effected
       no change in this court’s special legislation jurisprudence, other than
       the framers’ expressed intention that courts not defer to legislative
       determinations as to whether a general law can be made applicable.
¶ 48       In Bridgewater v. Hotz, 51 Ill. 2d 103, 109 (1972), this court
       determined that “[s]ound rules of construction require that in those

                                         -15-
       instances in which this court, prior to the adoption of the constitution
       of 1970, has defined a term found therein, that it be given the same
       definition, unless it is clearly apparent that some other meaning was
       intended.” This court noted, pursuant to its precedent, “Laws are
       general and uniform when alike in their operation upon all persons in
       like situation.” (Internal quotation marks omitted.) Bridgewater, 51
       Ill. 2d at 109. The term “special” refers to “laws which impose a
       particular burden or confer a special right, privilege or immunity upon
       a portion of the people of the State.” (Internal quotation marks
       omitted.) Bridgewater, 51 Ill. 2d at 109-10. Quoting from Latham v.
       Board of Education of the City of Chicago, 31 Ill. 2d 178, 183 (1964),
       the Bridgewater court acknowledged that the constitutional
       prohibition against special legislation “ ‘does not mean that every law
       shall affect alike every place and every person in the State but it does
       mean that it shall operate alike in all places and on all persons in the
       same condition.’ ” Bridgewater, 51 Ill. 2d at 109.
¶ 49        The court emphasized that the principal change effected by the
       new constitution was that it specifically rejected the rule, enunciated
       in a line of decisions, that whether a general law can be made
       applicable is for the legislature to determine, the framers specifically
       providing that question henceforth “shall be a matter for judicial
       determination.” (Emphasis added.) (Internal quotation marks
       omitted.) Bridgewater, 51 Ill. 2d at 110. The Bridgewater court
       acknowledged that “[a] law is general not because it embraces all of
       the governed, but because it may, from its terms, embrace all who
       occupy a like position to those included.” (Emphasis added.)
       Bridgewater, 51 Ill. 2d at 111.
¶ 50        One year after Bridgewater, this court rendered its opinion in
       People ex rel. East Side Levee & Sanitary District v. Madison County
       Levee & Sanitary District, 54 Ill. 2d 442 (1973). In East Side Levee,
       this court cited, inter alia, its earlier decision in Bridgewater for the
       propositions that “the criteria developed under the earlier constitution
       for determining whether a law is local or special are still valid”;
       however, given the changes in the 1970 Constitution, “the deference
       previously accorded the legislative judgment whether a general law
       could be made applicable has been largely eliminated.” East Side
       Levee, 54 Ill. 2d at 447.
¶ 51        At issue in East Side Levee was an enactment which purported to
       divide, into two separate districts, any sanitary district “which lies in
       2 counties and which has an equalized assessed valuation for tax


                                         -16-
       purposes of $100,000,000 or more, upon the effective date of this
       amendatory Act of 1972,” to provide for “more effective
       administration and fiscal control.” See East Side Levee, 54 Ill. 2d at
       447. The original sanitary district challenged the constitutionality of
       the enactment in the circuit court of St. Clair County. The “not yet
       organized” sanitary district, and two trustees of the original district,
       sought an injunction in the circuit court of Madison County to restrain
       the depositories of the original district, the county collector, and the
       trustees of the “St. Clair Levee and Sanitary District” from disbursing
       any funds pending resolution of the legal questions stemming from
       the questioned legislation. East Side Levee, 54 Ill. 2d at 445.
¶ 52       Applying the applicable criteria developed under the earlier
       constitution, and citing Pettibone, this court found the enactment
       violated the constitution’s prohibition against special legislation,
       noting:
                “The briefs cite no reasons, and none are apparent to us, for
                restricting the advantages of ‘more effective administrative
                and fiscal control’ to those two-county districts which on
                December 22, 1972 (the effective date of the Act), had an
                equalized assessed valuation of $100,000,000, and not
                extending the same advantages to those districts reaching that
                valuation at a subsequent time.” East Side Levee, 54 Ill. 2d at
                447.
       This court concluded: “It is our opinion that a general law could have
       been made applicable, and that Public Act 77-2819 therefore violates
       the constitution’s prohibition against special legislation.” East Side
       Levee, 54 Ill. 2d at 447.
¶ 53       East Side Levee was cited approvingly, and dispositively, in
       Wright. At issue in Wright was the constitutionality of section 401a
       of the Illinois Insurance Code (Ill. Rev. Stat. 1975, ch. 73, ¶ 1013a),
       which was added by section 3 of Public Act 79-960. That new section
       provided:
                “No insurance company licensed or authorized to write
                insurance covering medical, hospital or other healing art
                malpractice shall refuse to renew any existing policy
                providing such coverage at the rates existing on June 10,
                1975, unless such company shall have provided sufficient
                evidence to justify such increase to the Director of Insurance,
                provided that the Director shall not approve such increase
                until after public hearings have been held and the increase

                                        -17-
                  justified from data from the books and records of such
                  company.”
       See Wright, 63 Ill. 2d at 330. Plaintiffs argued, inter alia, that the
       enactment constituted special legislation in violation of section 13 of
       article IV of the Illinois Constitution. This court noted: “By its terms
       section 401a regulates medical malpractice insurance rates on policies
       that were in existence on June 10, 1975, and not those written after
       that date.” Wright, 63 Ill. 2d at 330. Citing East Side Levee, the court
       found that a general law could have been made applicable and held
       the statute’s temporal dichotomy “violative of section 13 of article IV
       of the Constitution of 1970.” Wright, 63 Ill. 2d at 331.
¶ 54        The cases cited—Potwin, Pettibone, Dawson Soap Co., Mathews,
       East Side Levee, and Wright—collectively stand for the principle that
       a law the legislature considers appropriately applied to a generic class
       presently existing, with attributes that are in no sense unique or
       unlikely of repetition in the future, cannot rationally, and hence
       constitutionally, be limited of application by a date restriction that
       closes the class as of the statute’s effective date. Barring some viable
       rationale for doing so, it would, for example, violate the proscription
       of the constitution for the legislature to apply a law to a person or
       entity in existence on the effective date of enactment, but make it
       inapplicable to a person or entity who assumed those attributes or
       characteristics the day after the statute’s effective date.
¶ 55        That said, as we have noted, article IV, section 13, of our
       constitution “only prohibits passage of a special or local law when ‘a
       general law is or can be made applicable.’ ” Elementary School
       District 159 v. Schiller, 221 Ill. 2d 130, 154 (2006) (quoting in part
       Ill. Const. 1970, art. IV, § 13). Nothing in the constitution bars the
       legislature from enacting a law specifically addressing the conditions
       of an entity that is uniquely situated. Schiller, 221 Ill. 2d at 154.
¶ 56        It is that principle that underpins our decisions in Schiller, Big Sky
       Excavation, Inc. v. Illinois Bell Telephone Co., 217 Ill. 2d 221 (2005),
       Crusius v. Illinois Gaming Board, 216 Ill. 2d 315 (2005), and County
       of Bureau v. Thompson, 139 Ill. 2d 323 (1990), notwithstanding
       instances of broader language included in the analyses. See Schiller,
       221 Ill. 2d at 135-37 (legislation was tailored to address a specific
       annexation issue involving a particular piece of property and a limited
       geographical area); Big Sky, 217 Ill. 2d at 227-29 (legislation in effect
       abated a complex Commerce Commission case against Illinois Bell,
       rendered all its business services “competitive” within the meaning

                                          -18-
       of the Universal Telephone Service Protection Law without further
       review, compelled Bell to make $90 million in refunds to the
       customers who would have been affected by the abated Commission
       proceedings, and obligated the company to make separate deposits of
       $15 million into two different funds); Crusius, 216 Ill. 2d at 319-20
       (while Emerald Casino’s administrative appeal was pending before
       the Illinois Gaming Board, legislation was enacted allowing “[a]
       licensee that was not conducting riverboat gambling on January 1,
       1998” (Emerald) to apply for a license renewal and approval of
       relocation, and directing the Board to “grant the application and
       approval upon receipt by the licensee of approval from the new
       municipality or county *** in which the licensee wishes to relocate”);
       County of Bureau, 139 Ill. 2d at 328-29 (legislation directed the
       governmental units otherwise responsible for maintaining highway
       and bridge infrastructure within their territories to maintain
       infrastructure associated with the Illinois and Mississippi Canal,
       which the state acquired from the federal government).
¶ 57        With respect to the case now before us, County of Bureau,
       Crusius, Big Sky, and Schiller are distinguishable on their facts
       insofar as the legislature, in each case, was addressing a problem
       unique to a particular geographical area and/or one involving
       peculiar, multifaceted economic considerations. In such
       circumstances, a general law could not have been applied, as no other
       person or entity did, or could, occupy the precise position of the party
       or class affected. In this case, however, a general law clearly could
       have been enacted that would have affected what is, and henceforth
       would be, a generic class of individuals.
¶ 58        We reject, in passing, the contention that this language applies,
       prospectively, to school districts that may, in the future, employ peace
       officers in their own police departments. Similar language in the acts
       at issue in Pettibone, East Side Levee, and Wright was interpreted by
       this court as restrictive, closing the affected class as of the effective
       date of the statute. See Pettibone, 215 Ill. at 336-37; East Side Levee,
       54 Ill. 2d at 447; Wright, 63 Ill. 2d at 330.1 We interpret it similarly
       here. If statutory language is clear and unambiguous, it must be
       applied as written, without resort to further aids of statutory


           1
           The ILRB’s website suggests that it may interpret this language more
       broadly (see http://www.state.il.us/ilrb/subsections/frequent/index.asp), but
       such an interpretation is contrary to our precedent.

                                           -19-
       construction. Gaffney v. Board of Trustees of the Orland Fire
       Protection District, 2012 IL 110012, ¶ 56.
¶ 59        We, like the appellate court, find no basis for restricting the reach
       of the amendment herein to “peace officers employed by a school
       district in its own police department in existence on the effective date
       of [the] amendatory Act.” (Emphasis added.) 5 ILCS 315/3(n) (West
       2010). In the policy statement of the IPLRA, the legislature itself set
       forth the rationale for according “[e]ssential services employees” the
       remedy of arbitration as a means to settle labor disputes: “To prevent
       labor strife and to protect the public health and safety ***.” 5 ILCS
       315/2 (West 2010). The legislature obviously deems peace officers
       employed by a school district, in its own police department, to be “so
       essential that the interruption or termination of [their] function will
       constitute a clear and present danger to the health and safety of the
       persons in the affected community.” See 5 ILCS 315/3(e) (West
       2010) (defining “[e]ssential services employees”). Having made that
       determination, it is irrational, and inconsistent with the reasoning of
       this court’s decision in East Side Levee, not to extend the benefits and
       protection of interest arbitration to citizens of those school districts
       that may hereafter employ peace officers in their own police
       departments. As in East Side Levee, there is no reason “for restricting
       the advantages” of the legislation to a district with characteristics
       currently qualifying and “not extending the same advantages to those
       districts” qualifying “at a subsequent time.” See East Side Levee, 54
       Ill. 2d at 447.
¶ 60        For the foregoing reasons, we find that a general law could have
       been made applicable in this case, that there is no rational
       justification for the amendment’s limited application via effective-
       date restriction. Thus, we hold that Public Act 96-1257 violates
       article IV, section 13, of the Illinois Constitution. Unlike the appellate
       court, we do not feel constrained, by the procedural posture of this
       case, from concluding this litigation with our judgment. The appellate
       court provided the rationale for holding Public Act 96-1257 violative
       of the constitution’s special legislation clause, but felt compelled to
       remand “for further proceedings” consistent with its opinion. 2012 IL
       App (4th) 110875, ¶ 41. We do not know what such proceedings
       would entail, as the parties appear to have brought every applicable
       argument and consideration to bear in this appeal. Therefore, we enter
       declaratory judgment for the District on the question of the statute’s
       constitutionality. See Ill. S. Ct. R. 366(a)(5) (eff. Feb. 1, 1994) (this


                                         -20-
       court may “enter any judgment and make any order that ought to have
       been given or made, and *** grant any relief *** that the case may
       require”). Thus, we reverse the judgment of the circuit court outright,
       with no remand, and affirm the judgment of the appellate court, as
       modified.

¶ 61       Circuit court judgment reversed.
¶ 62       Appellate court judgment affirmed, as modified.

¶ 63        CHIEF JUSTICE KILBRIDE, specially concurring:
¶ 64        Although I agree with the majority’s resolution of the
       constitutional issue, I write separately to emphasize that the circuit
       court’s initial consideration of that issue in the underlying declaratory
       judgment action was proper only under the circumstances here.
       Indeed, recognizing the unique nature of this case, the majority
       correctly notes that no other Illinois decision analyzes the primary
       legal issue—a constitutional challenge to a statute that would
       potentially divest the Illinois Educational Labor Relations Board
       (IELRB) of jurisdiction and confer it upon the Illinois Labor
       Relations Board (ILRB). Supra ¶ 37. In other words, our holding is
       applicable only to the facts and issue presented in this appeal.
¶ 65        This distinction is important because the IELRB and ILRB are
       governed by comprehensive statutory schemes that extensively
       address public sector collective-bargaining matters, respectively the
       Illinois Educational Labor Relations Act (115 ILCS 5/1 et seq. (West
       2010)) and the Illinois Public Labor Relations Act (5 ILCS 315/1 et
       seq. (West 2010)). As this court has long recognized, when “the
       legislature enacts a comprehensive statutory scheme, creating rights
       and duties which have no counterpart in common law or equity, the
       legislature may define the ‘justiciable matter’ in such a way as to
       preclude or limit the jurisdiction of the circuit courts.” Board of
       Education of Warren Township High School District 121 v. Warren
       Township High School Federation of Teachers, Local 504, 128 Ill. 2d
155, 165 (1989). Accordingly, this court has consistently held that the
       IELRB and ILRB have exclusive jurisdiction to hear disputes that fall
       within their respective statutory schemes. Board of Education of
       Community School District No. 1, Coles County v. Compton, 123 Ill.
2d 216, 221-22 (1988); City of Freeport v. Illinois State Labor
       Relations Board, 135 Ill. 2d 499, 505 (1990); Warren Township High


                                         -21-
       School District 121, 128 Ill. 2d at 166. Our well-founded holding on
       that issue is not disturbed by this decision.
¶ 66       Moreover, in relevant part, the respective statutory schemes
       governing the ILRB and IELRB provide that final decisions from
       those boards are reviewable by direct appeal to the appellate court. 5
       ILCS 315/9(i), 11(e) (West 2010); 115 ILCS 5/16 (West 2010).
       Accordingly, we have discouraged litigants involved in school-related
       labor disputes from attempting to circumvent the authority of the
       review board by filing actions in the circuit court because “[t]o allow
       the parties in school labor disputes to freely seek circuit court
       intervention would disrupt the statutory scheme.” Warren Township
       High School District 121, 128 Ill. 2d at 165-66. Nothing in this
       decision should be construed as deviating from this admonishment,
       or otherwise altering the typical process required under the applicable
       statutory provisions to resolve labor disputes before the IELRB or
       ILRB.
¶ 67       For these additional reasons, I respectfully concur in the
       majority’s judgment.




                                        -22-